Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/441,856 filed on 6/14/19. Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clutch adjustment member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11, 12 & 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
Line 2: “a pressure plate”
It is unclear if the limitation is the same as is mentioned in claim 1 or that an additional pressure plate is being claimed. 
Claim 11
Lines 1 & 2: “the clutch face position”
There is insufficient antecedent basis for the claimed limitation.
Claim 16
Line 2: “a clutch assembly”

Claim 17
Line 2: “a clutch transmission”
It is unclear if the transmission is the same as is mentioned in claim 10 or that an additional transmission is being claimed. 
Claims 4-9, 12 & 18 are also rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, 14 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,186,302 to Drexl et al (applicant cited reference).
Claim 1
Drexl discloses in Figs 1-4,

Claim 2
The clutch assembly of claim 1, wherein the clutch adjustment member comprises a cam ring (e.g. 5, column 4 lines 24-29) operable to rotate in response to clutch disc wear.
Claim 3
The clutch assembly of claim 2, further comprising a pressure plate (e.g. 2) defining the clutch biasing element and the clutch adjustment member.
Claim 4
The clutch assembly of claim 3, wherein the pressure plate further defines at least one access channel (e.g. 13) for the clutch adjustment member.
Claim 5
The clutch assembly of claim 3, wherein the clutch assembly further comprises an anti-rotation member (e.g. 18) operationally coupled to the clutch adjustment member to enforce one-way movement of the clutch adjustment member (column 4 lines 24-58).
Claim 6
The clutch assembly of claim 5, wherein the pressure plate further defines at least one access channel (e.g. 13) for the anti-rotation member.
Claim 7
The clutch assembly of claim 4, wherein the clutch assembly further comprises an anti- rotation member (e.g. 18) operationally coupled to the clutch adjustment member to enforce one-way movement of the clutch adjustment member (column 4 lines 24-58).
Claim 10
A clutch assembly, comprising: a clutch disc (e.g. 25) configured to engage a fly wheel (e.g. not shown, column 4 line 7) of a prime mover (e.g. engine column 1, lines 38-45); a pressure plate (e.g. 2) having a diaphragm spring (e.g. 6) structured to bias the clutch disc to an engaged position; and a cam ring (e.g. 5) structured to rotate in response to clutch disc wear, and thereby maintain a consistent engagement position of the clutch disc to the fly wheel (column 4 lines 3-58).
Claim 11
The clutch assembly of claim 10, wherein a rotation of the cam ring adjusts the clutch face position (column 4 lines 24-58).
Claim 12
The clutch assembly of claim 11, further comprising at least one control finger (e.g. 18) structured to limit a maximum adjustment of the clutch face position by the cam ring (column 4 lines 41-58).

Claim 14
A method, comprising: adjusting (e.g. 5, column 4 lines 24-29) a position of a clutch face (e.g. 3) for a clutch assembly, the adjusting comprising: accessing teeth of a cam ring (e.g. 13 & 12, column 4 lines 24-49); and rotating the cam ring (column 4 lines 24-58).
Claim 19
The method of claim 14, wherein the accessing the teeth of the cam ring comprises accessing the teeth of the cam ring through a channel (e.g. 13, column 4 lines 24-49)  in a housing defining the clutch assembly.
Allowable Subject Matter
Claims 8 & 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13, 15 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kummer ‘205 teaches a wear adjustment device for a clutch.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659